DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2-5, 7, 8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oslund (US 2021/0064842) in view of Ye (US 2021/0383089). 
Regarding claim 1: 
Ostlund discloses a display device (see Fig. 2 or 6) comprising:
a display panel (see Fig. 2, a controllable light source 210 is a display panel; also see Fig. 6; display panel 532);
a sensor device disposed under the display panel, including a first area and a second area in a plan view (see Figs. 1-2; region 106 corresponds to a first area and region 108 corresponds to a second area), and sensing light passing through the display panel (see Figs. 2-3 and paragraph 63); and
a first optical filter disposed between the display panel and the sensor device, overlapping the first area and non-overlapping the second area in the plan view, and blocking the light of a wavelength greater than a first wavelength (see Fig. 2 or 6; spectral filter 104 includes a shaded region in the first area, and non-shaded region in the second area; also see paragraphs 22 and 59; predetermined spectral band excludes light of various ranges and it includes infrared light, which includes a first wavelength, such as 700nm); and 
a second optical filter disposed between the display panel and the sensor device, overlapping the second area in the plan view, and blocking visible light of a wavelength less than the first wavelength (see paragraphs 9, 10, and 20; the further filter corresponds to a second optical filter, which is capable of blocking visible light over the second portion of pixels, which overlapping the second area, i.e., region 108 in Fig. 1B; any visible light is less than 700nm). 
Ostlund does not disclose the first filter blocking visible light of a wavelength greater than a first wavelength.  Namely, Ostlund does not disclose the first filter blocking visible red light. 
However, Ye discloses a display device (see Fig. 3) comprising: 
a first optical filter disposed between the display panel and the sensor device (see Fig. 3, filter 2 is between display panel 3 and sensor device 1), overlapping the first area and non-overlapping the second area in the plan view (see Fig. 4; filter 2 overlapping the first sensing area and non-overlapping the second sensing area), and blocking visible light of a wavelength greater than a first wavelength (see paragraph 36; the filter 2 blocks out red light, which is a visible light of wavelength greater than 600nm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Ostlund so that the first filter blocking visible light of a wavelength greater than a first wavelength as taught by Ye.  One of ordinary skill in the art would have been motivated to do this because red light can be excluded to realize accurate fingerprint image detection (see Ye, paragraph 69). 
Regarding claim 2:
Ostlund and Ye disclose all the features in claim 1.  Ostlund further discloses the display device, wherein the first optical filter blocks the light of a wavelength range of about 600 nm or more (see paragraph 59; filter 104 blocks light in the infrared spectral band and/or near infrared light; these lights are in the range of 600 nm or more).
Regarding claim 3:
Ostlund and Ye disclose all the features in claim 1.  Ostlund further discloses the display device, comprising:
a detection circuit determining whether a sensed fingerprint corresponding to sensing signals provided from the sensor device is a fake fingerprint, based on a first sensing signal corresponding to the first area and a second sensing signal corresponding to the second area among the sensing signals (see paragraphs 9-10).
Regarding claim 4:
Ostlund and Ye disclose all the features in claim 3.  Ostlund further discloses the display device, wherein the first area surrounds the second area in the plan view (see Figs. 1-2; region 106 is surrounding the opening region 108), and wherein the first optical filter includes at least one opening corresponding to the second area (see Fig. 2 and paragraph 14).
Regarding claim 5:
Ostlund and Ye disclose all the features in claim 4.  Ostlund further discloses the display device, wherein the first optical filter includes a plurality of openings corresponding to the second area, and wherein the openings are spaced apart from each other with a first separation distance in the plan view so that at least one of the openings corresponds to the sensed fingerprint (see Fig. 3A and paragraph 63; the spectral filter 104 includes at least two openings separated by a distance).
Regarding claim 7:
Ostlund and Ye disclose all the features in claim 5.  Ostlund further discloses the display device comprising:
an optical lens disposed between the first optical filter and the sensor device and overlapping the first area and the second area in the plan view (see Fig. 6 and paragraph 80; the optical stack 512 includes microlens between the filter 104 and the sensor 502).
Regarding claim 8:
Ostlund and Ye disclose all the features in claim 5.  Ostlund further discloses the display device, wherein the detection circuit calculates a ratio of the light of the wavelength greater than the first wavelength based on a first light amount corresponding to the first sensing signal and a second light amount corresponding to the second sensing signal, and determines that the sensed fingerprint is the fake fingerprint when the ratio of the light is outside a reference range (see paragraph 31).
The combination of Ostlund and Ye would have realized a ration of the visible light of the wavelength greater than the first wavelength and a second light amount. 
The motivation to combine Ostlund and Ye is provided above in claim 1. 
Regarding claims 13-16:
Claims 13-16 recite similar limitations as in claims 1-3 and 7, respectively. Hence, claims 13-16 are rejected under the same reasons as discussed above in claims 1-3 and 7, respectively.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostlund in view of Ye as applied to claim 3 above, and further in view of Cheng et al. (US 2020/0401782; hereinafter Cheng). 
Regarding claim 10: 
Ostlund and Ye disclose all the features in claim 3.  Ostlund and Ye do not disclose the display device, the second optical filter transmitting the visible light of the wavelength greater than the first wavelength. 
In the same field of endeavor, Cheng discloses a display device, wherein the second optical filter transmitting the visible light of the wavelength greater than the first wavelength (see paragraph 31; the filter transmitting the red light corresponds to the second optical filter). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Ostlund, Ye and Cheng.  The combination would have yielded a predictable result of detection red fingerprint image for distinguishing between real and fake fingerprints (see paragraph 31). 
Regarding claim 11:
Ostlund, Ye and Cheng discloses all the features in claim 10.  Ostlund further discloses the display device, wherein the detection circuit calculates a ratio of a first light amount of the first sensing signal to a second light amount of the second sensing signal, and determines that the sensed fingerprint is the fake fingerprint when the ratio is outside a reference range (see paragraph 56).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostlund in view of Ye as applied to claim 5 above, and further in view of Zhang et al. (US 2021/0133423; hereinafter Zhang).
Regarding claim 6:
Ostlund and Ye disclose all the features in claim 5.  However, Ostlund and Ye do not disclose the display device, further comprising: an optical lens disposed on the first optical filter and overlapping the first area and the second area in the plan view.
In the same field of endeavor, Zhang discloses a display device, comprising:
an optical lens disposed on the first optical filter and overlapping the first area and the second area in the plan view (see Fig. 9; micro lens 212 is disposed above the light shielding layer).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Ostlund in view of Ye such that an optical lens disposed on the first optical filter and overlapping the first area and the second area in the plan view as taught by Zhang. One of ordinary skill in the art would have been motivated to do this because optical lens helps by guiding light into the corresponding sensing pixel to thereby improve an image resolution of the fingerprint and further improve the fingerprint identification effect (see Zhang, paragraph 114).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostlund in view of Ye as applied to claim 8 above, and further in view of Ichige (US 2011/0242304).
Regarding claim 9:
Ostlund and Ye disclose all the features in claim 8. However, Ostlund and Ye do not disclose the display device, wherein the reference range is varied according to an intensity of external light.
In the same field of endeavor, Ichige discloses a display device, wherein the reference range is varied according to an intensity of external light (see paragraph 29).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Ostlund in view of Ye such that the reference range is varied according to an intensity of external light as taught by Ichige. One of ordinary skill in the art would have been motivated to do this because external light amount is taken into consideration and the reference range is varied accordingly to thereby improve the determination process.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostlund in view of Ye as applied to claim 3 above, and further in view Lin et al. (US 2020/0410202; hereinafter Lin).
Regarding claim 12:
Ostlund and Ye disclose all the features in claim 3. However, Ostlund and Ye do not disclose the display device, wherein the second area is positioned at one side of the first area in the plan view, and wherein the first optical filter covers the sensor device in the first area and exposes the sensor device in the second area in the plan view.
In the same field of endeavor, Lin discloses a display device, wherein the second area is positioned at one side of the first area in the plan view (see Figs. 1-2; region 28 correspond to the first area and the region 26 corresponds to the second area), and wherein the first optical filter covers the sensor device in the first area and exposes the sensor device in the second area in the plan view (see Fig. 1; the filtering region 22 cover the first area 28 and non-filtering region 20 is above the second area 26).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Ostlund in view of Ye such that the second area is positioned at one side of the first area in the plan view, and wherein the first optical filter covers the sensor device in the first area and exposes the sensor device in the second area in the plan view as taught by Lin. One of ordinary skill in the art would have been motivated to do this because optimal quality signal comparison can be realized with different distribution patterns of the first detection region 26 and the second detection region 28 (see Lin, paragraph 50).
Allowable Subject Matter
In regards to claim 17, none of the reference of record alone or in combination discloses or suggests a method of authenticating a fingerprint performed in a fingerprint authentication device including a sensor device including a first area and a second area in a plan view and sensing light, and a first optical filter disposed on the sensor device, overlapping the first area and non-overlapping the second area in the plan view, and blocking the light of a first wavelength range, the method comprising: 
generating sensing data including first sensing data corresponding to the first area and second sensing data corresponding to the second area, through the sensor device; and 
determining a first light amount from the first sensing data; 
determining a second light amount from the second sensing data; 
subtracting the first light amount from the second light amount to calculate a third light amount; 
determining a ratio from the first and third light amounts; and 
determining whether a sensed fingerprint corresponding to the sensing data is a fake fingerprint when the ratio differs from a pre-defined ratio by more than a threshold amount. 
Claim 21 recites similar limitations as in claim 17.  Claims 19, 20 and 23 depend from either claim 17 or 21.  Accordingly, claims 17, 19-21 and 23 are allowed. 
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that “While Ostlund states (in [0020]) “further filter…at least partly…blocks visible light over the second portion of pixels”, Ostlund does not specify that the part being blocked is less than a first wavelength of visible light above which the spectral filter 104 blocks”.  However, as explained above, the first wavelength for Ostlund corresponds to wavelength 700nm.  The second filter of Ostlund is capable of at least partly blocking a visible light in the second portion of pixels (i.e., region 108 in Fig. 1B).  Any visible light is less than 700nm (i.e., the first wavelength). 
In addition, claim 1 is being rejected under Ostlund and Ye.  As such, the combination of Ostlund and Ye discloses all the features in claims 1, 2-5, 7, 8 and 13-16. 
Applicant further argues the neither Zhang, Ichige, nor Lin disclose “a first optical filter disposed between the display panel and the sensor device, overlapping the first area and non-overlapping the second area in the plan view, and blocking visible light of a wavelength greater than a first wavelength range; and a second optical filter disposed between the display panel and the sensor device, overlapping the second area in the plan view, and blocking visible light of a wavelength less than the first wavelength”.  However, the combination of Ostlund and Ye discloses the feature of “a first optical filter disposed between the display panel and the sensor device, overlapping the first area and non-overlapping the second area in the plan view, and blocking visible light of a wavelength greater than a first wavelength range; and a second optical filter disposed between the display panel and the sensor device, overlapping the second area in the plan view, and blocking visible light of a wavelength less than the first wavelength”.  See details above. 
Accordingly, Applicant’s arguments are not persuasive, and rejections of claims 1-16 are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625